Clarke, Presiding Justice.
The trial court terminated former wife’s alimony based on the live-in lover statute, OCGA § 19-6-19 (b). The statute provides that where the alimony recipient enters into a relationship of voluntary cohabitation, dwelling together continuously and openly in a meretricious relationship with a member of the opposite sex, this shall be grounds to modify permanent alimony. As we held most recently in Reiter v. Reiter, 258 Ga. 101 (365 SE2d 826) (1988), the relationship must be meretricious and continuous and open to provide grounds for modification. All of these elements must be present. Here, the relationship resulted in the birth of a child. Although the evidence supports a finding of periodic sexual encounters, there is no evidence that the parties dwelled together continuously or openly. Therefore, the relationship fails to meet the standard authorizing a modification of permanent alimony under OCGA § 19-6-19 (b).

Judgment reversed.


All the Justices concur.